—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 4, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a cafeteria manager. When her supervisor denied her request to miss a day of work in order to attend a parade in honor of the New York Yankees baseball team, claimant nonetheless took the day off. Claimant was fired as a result and she was subsequently found to be disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct. We affirm. An employee’s unauthorized absence from work has been found to constitute disqualifying misconduct (see, Matter of Boyle [Sweeney], 247 AD2d 809). This is particularly true in cases, such as the instant matter, where the absence is detrimental to the employer’s interest (see, Matter of Svetlich [Sweeney], 236 AD2d 762). To the extent that claimant’s version of the events that led to her dismissal was at variance with that of the employer, this constituted an issue of credibility for resolution by the Board (see, Matter of Jonassen [Sweeney], 233 AD2d 738).
Cardona, P. J., Mercure, White, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.